         Case 18-81275             Doc 41     Filed 03/05/19 Entered 03/05/19 14:49:07                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

            In re: TAYLOR, WILLIAM THOMAS                                                       § Case No. 18-81275
                   TAYLOR, PATRICIA JOY                                                         §
                   TOM TAYLOR                                                                   §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 14, 2018. The undersigned trustee was appointed on June 14, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  6,150.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                              945.00
                                    Bank service fees                                                      5.00
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                  5,200.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-81275              Doc 41  Filed 03/05/19 Entered 03/05/19 14:49:07 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 11/15/2018
                                                                       this
       and the deadline for filing governmental claims was 12/11/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,365.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,365.00, for a total compensation of $1,365.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $182.76, for total expenses of
               2
       $182.76.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/28/2019                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                     Case 18-81275                     Doc 41      Filed 03/05/19 Entered 03/05/19 14:49:07                                Desc Main
                                                                    Document     Page 3 of 10
                                                                                                                                                               Exhibit A


                                                                             Form 1                                                                            Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 18-81275                                                                Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:        TAYLOR, WILLIAM THOMAS                                             Filed (f) or Converted (c): 06/14/18 (f)
                  TAYLOR, PATRICIA JOY                                               §341(a) Meeting Date:        07/31/18
Period Ending: 02/28/19                                                              Claims Bar Date:             11/15/18

                                1                                    2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       7601 Pomeroy Rd, Rockton, IL 61072-0000, Winneba          245,250.00                           0.00                               0.00                    FA

 2       2004 3500 Chevrolet. Entire property value: $5,0            5,000.00                           0.00                               0.00                    FA

 3       Jaguar, Old Jaguar (Junked, Does Not Run, Scrap)                300.00                         0.00                               0.00                    FA

 4       Older Household Furnishings & Personal Belonging            2,000.00                           0.00                               0.00                    FA

 5       70" Flatscreen TV, Phone                                        800.00                         0.00                               0.00                    FA

 6       Stamp Collection                                                100.00                         0.00                               0.00                    FA

 7       Necessary Wearing Apparel                                       400.00                         0.00                               0.00                    FA

 8       Wedding Bands & Costume Jewelry                                 300.00                         0.00                               0.00                    FA

 9       Cash                                                             40.00                         0.00                               0.00                    FA

10       Checking: First National Bank                                   200.00                         0.00                               0.00                    FA

11       Tire Recycling, Inc.-Business is inactive-Value            50,000.00                    30,000.00                             6,150.00                    FA
          Eagle Model ETB90 tire baler

12       Star Used Tire Disposal, Inc.-Business is Inacti                  0.00                         0.00                               0.00                    FA

13       Pension: Citibank, N.A.                                     Unknown                            0.00                               0.00                    FA

14       Pension: Central States Railroad                            Unknown                            0.00                               0.00                    FA

15       Transamerica Term Life Insurance Policy [No Cash                  0.00                         0.00                               0.00                    FA

16       Transamerica Term Life Insurance Policy: Spouse                   0.00                         0.00                               0.00                    FA

17       Humana Health Insurance Policy: N/A                               0.00                         0.00                               0.00                    FA

18       1993 Trailerman Flatbed VIN 00000000000003190 *                   0.00                     1,500.00                               0.00                    FA
         (u) (See Footnote)

19       1995 Trailerman Flatbed VIN 00000000000004177 *                   0.00                     1,500.00                               0.00                    FA
         (u) (See Footnote)

20       2008 Load Max Trailer VIN 5L8GD202281011756 *                     0.00                     1,500.00                               0.00                    FA
         (u) (See Footnote)

21       2009 Load Max Trailer VIN 5L8GH242891015228 *                     0.00                     1,500.00                               0.00                    FA
         (u) (See Footnote)

 21      Assets     Totals (Excluding unknown values)             $304,390.00                   $36,000.00                            $6,150.00                 $0.00


      RE PROP# 18       * See Asset #11 above.
      RE PROP# 19       * See Asset #11 above.

                                                                                                                                Printed: 02/28/2019 09:09 AM   V.14.50
                     Case 18-81275                     Doc 41             Filed 03/05/19 Entered 03/05/19 14:49:07                                           Desc Main
                                                                           Document     Page 4 of 10
                                                                                                                                                                                  Exhibit A


                                                                                     Form 1                                                                                      Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 18-81275                                                                          Trustee:          (330400)    JOSEPH D. OLSEN
Case Name:       TAYLOR, WILLIAM THOMAS                                                        Filed (f) or Converted (c): 06/14/18 (f)
                 TAYLOR, PATRICIA JOY                                                          §341(a) Meeting Date:         07/31/18
Period Ending: 02/28/19                                                                        Claims Bar Date:              11/15/18

                               1                                             2                              3                      4                    5                    6

                    Asset Description                                   Petition/               Estimated Net Value            Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                     Unscheduled          (Value Determined By Trustee,      Abandoned            Received by      Administered (FA)/
                                                                         Values               Less Liens, Exemptions,         OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                  Remaining Assets

     RE PROP# 20       * See Asset #11 above.
     RE PROP# 21       * See Asset #11 above.



     Major Activities Affecting Case Closing:

                12/31/2018 - The Debtor had a tire recycling business which was inactive and dissolved. On top of that, in reality, the equipment and machinery was in his individual
                name -- not in the corporate name. The Trustee inspected the equipment with his auctioneer. Depending on the amount the Trustee would receive on the tire baler
                (original cost was $50,000.00), the file was worth administering. Sadly at auction, the Trustee only received $1,500.00 at auction for the baler and received various
                amounts for the individual trailers. The final report should be on file in the first quarter of 2019.

     Initial Projected Date Of Final Report (TFR):        March 31, 2019                          Current Projected Date Of Final Report (TFR):       March 31, 2019




                                                                                                                                                  Printed: 02/28/2019 09:09 AM    V.14.50
                         Case 18-81275                  Doc 41         Filed 03/05/19 Entered 03/05/19 14:49:07                                                  Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                     Exhibit B


                                                                                    Form 2                                                                                            Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-81275                                                                          Trustee:             JOSEPH D. OLSEN (330400)
Case Name:           TAYLOR, WILLIAM THOMAS                                                            Bank Name:           Rabobank, N.A.
                     TAYLOR, PATRICIA JOY                                                              Account:             ******3366 - Checking Account
Taxpayer ID #:       **-***4193                                                                        Blanket Bond:        $1,500,000.00 (per case limit)
Period Ending: 02/28/19                                                                                Separate Bond: N/A

   1             2                           3                                        4                                                 5                    6                   7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                    T-Code              $                  $                Account Balance
11/20/18       {11}        Lee Auction Service               11/17/2018 auction proceeds re sale of (1)           1129-000               6,150.00                                    6,150.00
                                                             1993 Trailerman flatbed #3190, (2) 1995
                                                             Trailerman #4177, (3) 2008 Load Max, (4)
                                                             2009 Load Max, and (5) Eagle Tire Baler.
11/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                          5.00             6,145.00
12/13/18       101         Lee Auction Service               Pursuant to Order entered 12/13/2018 (Doc            3610-000                                        615.00             5,530.00
                                                             40)
12/13/18       102         Ellwanger Trucking                11/10/2018 Invoice for pick up of four trailers      3620-000                                        330.00             5,200.00
                                                             and delivery to Boone County Fair Grounds.
12/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                          5.00             5,195.00
01/04/19                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                         -5.00             5,200.00
                                                             Adjustment

                                                                                    ACCOUNT TOTALS                                       6,150.00                 950.00          $5,200.00
                                                                                            Less: Bank Transfers                             0.00                   0.00
                                                                                    Subtotal                                             6,150.00                 950.00
                                                                                            Less: Payments to Debtors                                               0.00
                                                                                    NET Receipts / Disbursements                        $6,150.00                $950.00

                                  Net Receipts :         6,150.00
                                                                                                                                          Net             Net                     Account
                                    Net Estate :        $6,150.00                   TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                    Checking # ******3366                                6,150.00                 950.00             5,200.00

                                                                                                                                        $6,150.00                $950.00          $5,200.00




{} Asset reference(s)                                                                                                                            Printed: 02/28/2019 09:09 AM         V.14.50
                     Case 18-81275             Doc 41        Filed 03/05/19 Entered 03/05/19 14:49:07                 Desc Main
                                                              Document     Page 6 of 10
Printed: 02/28/19 09:09 AM                                                                                                           Page: 1

                                         Exhibit "C" - Analysis of Claims Register
                                        Case: 18-81275 TAYLOR, WILLIAM THOMAS

  Case Balance:        $5,200.00                   Total Proposed Payment:     $5,200.00             Remaining Balance:         $0.00

                                                              Amount          Amount        Paid           Claim      Proposed       Remaining
Claim #   Claimant Name                     Type               Filed          Allowed      to Date        Balance     Payment          Funds

          Attorney Joseph D Olsen       Admin Ch. 7           1,581.75         1,581.75       0.00         1,581.75       1,581.75      3,618.25
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN               Admin Ch. 7            182.76           182.76        0.00          182.76         182.76       3,435.49
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN               Admin Ch. 7           1,365.00         1,365.00       0.00         1,365.00       1,365.00      2,070.49
          <2100-00 Trustee Compensation>

   6S     Credibly                      Secured               6,652.98         6,652.98       0.00         6,652.98          0.00       2,070.49
  12 -2   New Penn Financial, LLC       Secured             200,120.54       200,120.54       0.00       200,120.54          0.00       2,070.49
          d/b/a Shellpoint Mortgage

   2P     Internal Revenue Service      Priority              7,752.91         7,752.91       0.00         7,752.91       2,070.49         0.00

   1      Discover Bank                 Unsecured            22,638.88        22,638.88       0.00        22,638.88          0.00          0.00
   2U     Internal Revenue Service      Unsecured              947.60           947.60        0.00          947.60           0.00          0.00
   3      Financial Pacific Leasing, Inc. Unsecured          30,319.87        30,319.87       0.00        30,319.87          0.00          0.00
   4      Advanta Bank Corporation      Unsecured             9,592.49         9,592.49       0.00         9,592.49          0.00          0.00
   5      Capital One, N.A.             Unsecured              271.84           271.84        0.00          271.84           0.00          0.00
   6U     Credibly                      Unsecured              262.50           262.50        0.00          262.50           0.00          0.00
   7      SST as servicing agent for    Unsecured            40,342.73        40,342.73       0.00        40,342.73          0.00          0.00
          CIGPF I CORP
   8      American Express National     Unsecured            29,856.94        29,856.94       0.00        29,856.94          0.00          0.00
          Bank
   9      American Express National     Unsecured            10,736.49        10,736.49       0.00        10,736.49          0.00          0.00
          Bank
   10     American Express National     Unsecured             6,334.21         6,334.21       0.00         6,334.21          0.00          0.00
          Bank
   11     Frontier Communications       Unsecured             1,582.47         1,582.47       0.00         1,582.47          0.00          0.00
   13     Synchrony Bank                Unsecured             5,055.37         5,055.37       0.00         5,055.37          0.00          0.00
   14     PYOD, LLC its successors      Unsecured             5,218.97         5,218.97       0.00         5,218.97          0.00          0.00
          and assigns as assignee
   15     Law Offices of Shriver, ONeill Unsecured           25,065.08        25,065.08       0.00        25,065.08          0.00          0.00
          & Thompson
   16     DeWitt Ross & Stevens S.C. Unsecured               31,848.11        31,848.11       0.00        31,848.11          0.00          0.00
                   Case 18-81275              Doc 41            Filed 03/05/19 Entered 03/05/19 14:49:07                             Desc Main
                                                                 Document     Page 7 of 10
Printed: 02/28/19 09:09 AM                                                                                                                         Page: 2

                                           Exhibit "C" - Analysis of Claims Register
                                           Case: 18-81275 TAYLOR, WILLIAM THOMAS

  Case Balance:        $5,200.00              Total Proposed Payment:               $5,200.00                    Remaining Balance:           $0.00

                                                                  Amount           Amount               Paid           Claim          Proposed     Remaining
Claim #   Claimant Name                     Type                   Filed           Allowed             to Date        Balance         Payment        Funds


                      Total for Case 18-81275 :                $437,729.49       $437,729.49             $0.00      $437,729.49        $5,200.00




                                                                        CASE SUMMARY
                                                    Amount             Amount              Paid             Proposed              % paid
                                                     Filed             Allowed            to Date           Payment

          Total Administrative Claims :            $3,129.51           $3,129.51               $0.00         $3,129.51       100.000000%

                 Total Priority Claims :           $7,752.91           $7,752.91               $0.00         $2,070.49          26.705972%

                Total Secured Claims :        $206,773.52            $206,773.52               $0.00               $0.00          0.000000%

             Total Unsecured Claims :         $220,073.55            $220,073.55               $0.00               $0.00          0.000000%
           Case 18-81275       Doc 41      Filed 03/05/19 Entered 03/05/19 14:49:07                 Desc Main
                                            Document     Page 8 of 10


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 18-81275
            Case Name: TAYLOR, WILLIAM THOMAS
            Trustee Name: JOSEPH D. OLSEN
                                               Balance on hand:                          $             5,200.00
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                              Asserted       of Claim          to Date              Payment
   6S        Credibly                             6,652.98            6,652.98               0.00             0.00
   12 -2     New Penn Financial, LLC           200,120.54           200,120.54               0.00             0.00
             d/b/a Shellpoint Mortgage
                                               Total to be paid to secured creditors:    $                 0.00
                                               Remaining balance:                        $             5,200.00

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                        to Date      Payment
Trustee, Fees - JOSEPH D. OLSEN                                       1,365.00               0.00        1,365.00
Trustee, Expenses - JOSEPH D. OLSEN                                    182.76                0.00           182.76
Attorney for Trustee, Fees - Attorney Joseph D Olsen                  1,581.75               0.00        1,581.75
                           Total to be paid for chapter 7 administration expenses:       $             3,129.51
                           Remaining balance:                                            $             2,070.49

              Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                        to Date      Payment
                                                       None
                           Total to be paid for prior chapter administrative expenses:   $                 0.00
                           Remaining balance:                                            $             2,070.49




   UST Form 101-7-TFR (05/1/2011)
           Case 18-81275         Doc 41      Filed 03/05/19 Entered 03/05/19 14:49:07                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $7,752.91 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  2P           Internal Revenue Service                                7,752.91                 0.00       2,070.49
                                                 Total to be paid for priority claims:      $            2,070.49
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 220,073.55 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Discover Bank                                          22,638.88                 0.00              0.00
  2U           Internal Revenue Service                                  947.60                 0.00              0.00
  3            Financial Pacific Leasing, Inc.                        30,319.87                 0.00              0.00
  4            Advanta Bank Corporation                                9,592.49                 0.00              0.00
  5            Capital One, N.A.                                         271.84                 0.00              0.00
  6U           Credibly                                                  262.50                 0.00              0.00
  7            SST as servicing agent for CIGPF I CORP                40,342.73                 0.00              0.00
  8            American Express National Bank                         29,856.94                 0.00              0.00
  9            American Express National Bank                         10,736.49                 0.00              0.00
 10            American Express National Bank                          6,334.21                 0.00              0.00
 11            Frontier Communications                                 1,582.47                 0.00              0.00
 13            Synchrony Bank                                          5,055.37                 0.00              0.00
 14            PYOD, LLC its successors and assigns as                 5,218.97                 0.00              0.00
               assignee
 15            Law Offices of Shriver, ONeill & Thompson              25,065.08                 0.00              0.00
 16            DeWitt Ross & Stevens S.C.                             31,848.11                 0.00              0.00

  UST Form 101-7-TFR (05/1/2011)
           Case 18-81275         Doc 41      Filed 03/05/19 Entered 03/05/19 14:49:07                 Desc Main
                                              Document     Page 10 of 10




                            Total to be paid for timely general unsecured claims:         $                  0.00
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
